Citation Nr: 0400176	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 
forty percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision, the RO continued 
the 40 percent disability rating assigned to the veteran's 
service connected bilateral hearing loss disability.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The veteran should be accorded a VA 
audiometric examination by an 
audiologist to determine the nature and 
severity of any hearing loss that may be 
present.  The claims folder and copy of 
this remand must be made available to 
the examiner prior to the examination.  
The examiner should review the results 
of any testing prior to completion of 
the report.  

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) (the "VCAA") and 
38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit 
additional evidence.  The Board notes 
that the veteran was never sent a VCAA 
letter, nor were the provisions of the 
VCAA included in the Statement of the 
Case issued in April 2002. 

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an increased 
disability rating in excess of 40 
percent for bilateral hearing loss, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the 
VCAA.  Entitlement should also be 
considered under 38 C.F.R. § 4.86 
(2003), which addresses exceptional 
patterns of hearing impairment.  The RO 
should take care to ensure that, in any 
supplemental statement of the case 
issued pursuant to its adjudication of 
the veteran's claim for an increased 
rating, the reasons and bases for its 
determination are set forth in detail.  
If all benefits are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




